 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDGEORGESEXTON, AN INDIVIDUAL'D/B/A SEXTON WELDING COMPANYandLOCALNo.195,INTERNATIONAL BROTHERHOODOF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERS OF AMERICA, A. F. L., PETITIONER.Case No. 9-RC-1182.September 26, 1951Supplemental Decision and DirectionPursuant to the provisions of a "Stipulation for Certification uponConsent Election," in the above-entitled matter, an election by secretballot was conducted on May 7, 1951, under the direction and super-vision of the Regional Director for the Ninth Region.At the con-clusion of the election, the parties were furnished with a tally ofballots, which shows that of approximately 16 eligible voters, 12 castballots, of which 6 were for and 6 against the Petitioner, and 3ballots were challenged.No objections to the conduct of the electionwere filed within the time provided therefor.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on July 6, 1951, issued his report on challenged bal-lots, recommending that the challenges to 2 ballots be sustained andthat the challenge to 1 ballot be overruled and that this ballot beopened and counted.On July 11, 1951, the Employer filed excep-tions to part of the Regional Director's report.The Ballot of Edgar CrispThe Regional Director recommended that the Employer's challengeto the ballot of Edgar Crisp be sustained on the ground that Crisphad terminated his employment prior to the election.As no excep-tions to this recommendation were filed by the Petitioner, we herebyadopt the regional Director's findings and recommendation concerningthis ballot.The Ballot of Henry SextonThe ballot of Henry Sexton was challenged by the Petitioner onthe ground that he was a nephew of the Employer. The Employertakes the position that Sexton is not so closely related to managementas to render him ineligible to vote.We do not agree.' It is wellestablished in Board decisions that nephews of management officialsare excluded from the bargaining unit.'We therefore adopt the1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Reynolds and Murdock].2StanislausImplement& HardwareCo., 92 NLRB 897.96 NLPtB No. 61. SEXTON WELDING COMPANY455Regional Director's recommendation that the Petitioner's challengeto this ballot be sustained.The Ballot of Charles M. FrancisThe ballot of Francis was challenged by the Board agent becausehis name did not appear on the list of eligible voters.The Uniontook the position that Francis was absent because of injury.TheEmployer contended that Francis had been discharged immediatelyafter his, injury, some 3 months prior to the election, and that he wasnot an employee.The Regional Director found that Francis had infantile paralysisat the age of 3, which caused his left leg to be one-half inch shorterthan the right; that nevertheless, Francis had worked as a weldersince 1940, and had worked for the Employer some 16 months priorto the injury.Francis was injured on February 5, 1951, and therecords of the Employer contain a penciled notation that he wouldnot be rehired.However, although Francis had visited the Em-ployer's office several times prior to the election, the Employer hadnever, informed him of his intent to discharge him.3On the basis ofthese findings, the Regional Director concluded that Francis was an,employee absent on sick leave, and was entitled to vote.The RegionalDirector, furthermore, found that even if the Employer had intendedto discharge him, the Employer led Francis to believe otherwise.Hetherefore recommended that the challenge to the ballot be overruled.and that the ballot be opened and counted.In his exceptions to the report of the Regional Director, the Em-ployer contended that after his injury, Francis could have no reason-able expectation of being recalled to work, and therefore he must beconsidered as no longer an employee entitled to vote for a bargainingrepresentative.On July 31, 1951, the Board, after having duly considered the mat-.ter, decided there was insufficient evidence in the record on which tobase a finding that Francis had been discharged from employmentand ordered a hearing for the purpose of taking evidence on thisissue.Thereafter, a hearing was held before Lloyd R. Fraker, hear-ing officer, on August 21, 1951, at which the Employer, only, waspresent and participated.The hearing officer's rulings made at the-hearing are free from prejudicial error and are hereby affirmed.Atthe reopened hearing, the Employer again admitted that he had neverinformed Francis of his intent to discharge him.On the basis of the entire record, we find no merit in the Em-'ployer's contentions.The record shows, and the Employer con-'The Employer testified that such communication was withheld from Francis because thisimight have interfered with the insurance benefits Francis was receiving for his injury. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDceded, that the injury to Francis was not such as would prevent himfrom continuing to perform the same kind of tasks he had performed:prior to the injury.The question is whether this employee, at the.time of the election, had a reasonable expectation of further employ-ment with the Employer.'Upon the present record, we find that not-withstanding the fact that the Employer may have considered theadvisability of discharging Francis, he at no time took any steps to.discharge him prior to the election.This conclusion is supported bythe further fact that, although Francis had visited the Employer atthe plant several times before the election, the Employer never ad-vised Francis that he would not be taken back to work. As Francis'employment had never been terminated, he was in effect an employeeabsent on sick leave, and under the established policy of the Board,,was eligible to vote:We therefore adopt the Regional Director'srecommendation that the challenge to this ballot be overruled and thatthe ballot be opened and counted.DirectionIT IS HEREBY DIRECTED that the Regional Director for the Ninth.Region shall, pursuant to the Rules and Regulations of the Board,,within ten (10) days from the date of the Direction, open and countthe ballot of Charles M. Francis and thereafter prepare and serve.upon the parties to this proceeding a supplemental tally of ballots,.including therein the count of said challenged ballot.4Clip yard Instrument Laboratory, Inc.,86 NLRB 424;Goodyear Rubber Sundries, Inc.(Case No. 1-RC-913, supplemental decision, unpublished.)5Whiting Corporation, Spencer and Morris Division,92 NLRB 1851.GRANITEVILLECOMPANY,SIBLEY DIVISIONandTExTmEWORKERS:UNION OF AMERICA, CIO.Case No. 10-CA-900. September 27,.1951Decisionand OrderOn April 23, 1951, Trial Examiner Sydney S. Asher, Jr., issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and'take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further 'found'that the Respondent had not engaged in other alleged unfair laborpractices and recommended that the complaint be dismissed withrespect thereto.Thereafter, the Respondent filed exceptions to the,Intermediate Report and a supporting brief.96 NLRB No. 63.